DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. JooHee Lee on 02/18/2021.
The application has been amended as follows: 
In the claims: 
Claims 1-6 are cancelled. 
Claim 7 line 2, “metal” has been replaced with --palladium--; 
Claim 7 line 2,  after “nanoparticle”,  --have a particle size of 5-30 nm--has been inserted;  
Claim 7 line 3, “metal” has been replaced with --palladium--; 
Claim 7 line 6, “including silica and alumina” has been replaced with -- consisting of silica-alumina composite--; 
Claim 7 line 6, “metal” has been replaced with --palladium--;
Claim 7 line 7, “metal” has been replaced with --palladium--;
Claim 7 line 7, “including silica and alumina” has been replaced with -- consisting of silica-alumina composite--; 
Claim 7 line 10,  “is formed of”   has been replaced with -- consisting of the--; 
Claim 7 line 12, “metal” has been replaced with --palladium--;
Claim 7 line 17, “ 10 to 500:1 ” has been replaced with --20 to 80--. 
Claims 13-20 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Stamm Masias(US2014/0057781),  and Miller (Catalytic and Crystallization Behavior of a Mullite Precursor Aerogel Process Prepared from a Double Alkoxide : (Di-sec-Butoxyaluminoxy) triethoxysilane,  Langmuir 1996, Vol (12), pages 2878-2880)  etc. alone or in combination does not teach the instantly claimed method of forming palladium nanoparticles having size of 5-30nm, then forming a shell consisting of silica-alumina composite  wherein  silicon: aluminum molar ratio being 20 to 80.  Updated searches havenot provided any other better prior art teaching such limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
:  for example EP0340868  discloses using silica precursor and alumina precursor having certain molar ratio to produce a silica and alumina composite (page 2 line 30-35 table, examples), but does not teach such composite being used as a shell onto palladium nanoparticles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JUN LI/Primary Examiner, Art Unit 1796